DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8 and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a first polished surface that includes the first interior via surface and the first interior wafer surface” in lines 14-15.  Although the broadest reasonable interpretation of this limitation does not require the first interior wafer surface to be 
Claims 2, 3, 6-8 and 21-31 depend on claim 1 and inherit the same problem.
Claim 32 recites “a first polished surface that includes the first interior via surface and the first interior wafer surface” in lines 13-14.  Although the broadest reasonable interpretation of this limitation does not require the first interior wafer surface to be polished (for example, the first interior via surface may be polished as claimed in line 14, or another unclaimed surface that is also part of the first polished surface may be polished), the broadest reasonable interpretation of this limitation includes an embodiment in which the first interior wafer surface is polished.  The examiner notes that line 22 of the claim, along with Fig. 1, also are consistent with the interpretation that the first interior wafer surface is polished (Fig. 1 shows that the first electrode is deposited, in part, on the first interior wafer surface and line 22 recites that the first electrode is deposited on the first polished surface).  However, the original disclosure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,647,836 issued to O’Brien et al. (“O’Brien”) in view of U.S. Patent 8,877,636 issued to Hunter et al. (“Hunter”).

As for claim 1, O’Brien discloses a high temperature capacitive pressure sensor (Figs. 28, 22) comprising:

a first recess (see Fig. 28) extending into the first sapphire wafer at the first interior wafer surface (58/358);
a second sapphire wafer (150; col. 7, lines 10-13) having a second exterior wafer surface and a second interior wafer surface (see Fig. 28; for example 62 or 362 and surface of 150 that bonds with 112), wherein the second sapphire wafer is bonded to the first sapphire wafer at the first interior wafer surface (surface of 112 that bonds with 150) and the second interior wafer surface (surface of 150 that bonds with 112) to form a capacitor chamber (col. 11, lines 44-64);
a first hole (364) defined by and extending through the first sapphire wafer (112);
a second hole (365) defined by and extending through the first sapphire wafer (112) or the second sapphire wafer;
a first electrically conductive via (366) that solidly fills the first hole (col. 7, line 51 - col. 8, line 2), the first via including a first interior via surface (top of 366);
a first surface (358, top of 366, surface of 112 that bonds with 150) that includes the first interior via surface (top of 366) and the first interior wafer surface (358) so that the first interior via surface (366) is flush (see Fig. 28) with the first interior wafer surface (358), wherein the first via is hermetically sealed to the first sapphire wafer (col. 8, lines 19-21);

a first electrode (356) deposited on the first surface (358, 366, 112) within the first recess and fully covering (col. 8, lines 19-21) and contacting the first interior via surface (see Fig. 28); and
a second electrode (357) deposited on the second interior wafer surface and electrically connected to the second via (367).
O’Brien does not disclose that the first surface is a polished surface.  O’Brien also does not disclose how the first electrode is deposited onto the first surface (col. 10, lines 18-21).
However, Hunter discloses a first surface (top of 104) that is a polished surface (polished alumina substrate; col. 10, lines 49-55).  Hunter discloses that an electrode is sputtered onto the polished surface (col. 10, lines 48-55).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first surface of O’Brien to be polished and to sputter the electrode as disclosed by Hunter in order to ensure good adhesion of the electrode onto the substrate when using a well-known deposition method (Hunter: col. 10, lines 48-55).
The examiner notes that the claim recites that “the first interior via surface is polished” in line 15.  The examiner notes that this limitation describes the process of making the first interior via surface.  It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the claimed first interior via surface is polished so that the first interior via surface is flat and flush with the first interior wafer surface (see paragraph [0022] of the instant specification).  O’Brien as modified by Hunter discloses that the first interior wafer surface is polished and that an electrode is sputtered onto the flat, polished surface (Hunter: col. 10, lines 48-55).  One having ordinary skill in the art would understand that the underside of the first electrode 356 of O’Brien (as modified by Hunter) is a flat, polished surface that matches (i.e. is flush with) the flat polished surface of the first interior wafer surface.  Furthermore, O’Brien discloses that the first electrically conductive via 366 completely fills the first hole 364 (O’Brien: col. 7, lines 51-52).  One having ordinary skill in the art would understand that since the first hole 364 is completely filled to make the first electrically conductive via 366, the top of the first electrically conductive via 366 contacts, and conforms to, the flat, polished surface of the first electrode 356.  Thus, O’Brien as modified by Hunter discloses that the first interior via surface (O’Brien: top of 366) is flat and flush with the first interior wafer surface (O’Brien: 358).  Since this structure is the same as the claimed first interior via surface, the recitation that the first interior via surface is polished does not distinguish the claimed invention over the prior art.



As for claim 7, O’Brien as modified by Hunter discloses that the second sapphire wafer is hermetically bonded to the first sapphire wafer (O’Brien: col. 11, line 65 - col. 12, line 4).

As for claim 8, O’Brien as modified by Hunter discloses that the capacitor chamber is a vacuum chamber (O’Brien: col. 9, lines 7-10), the first via comprises a first filler (O’Brien: col. 8, lines 3-5), and the second via comprises a second filler (O’Brien: col. 8, lines 3-5), the first filler and the second filler are made of a gold-based material that becomes solid gold upon heating (O’Brien: col. 8, lines 3-5) or a platinum-based material that becomes solid platinum upon heating.

As for claim 24, O’Brien as modified by Hunter discloses a second recess (O’Brien: see Fig. 28) extending into the second sapphire wafer (O’Brien: 150) at the second interior wafer surface.



As for claim 26, O’Brien as modified by Hunter discloses that the first recess and the second recess define the capacitor chamber (O’Brien: see Fig. 28).

As for claim 27, O’Brien as modified by Hunter discloses that the second recess has a substantially uniform depth (O’Brien: see Fig. 28).

As for claim 28, O’Brien as modified by Hunter discloses that the capacitor chamber is a vacuum chamber (O’Brien: col. 9, lines 7-10).

As for claim 29, O’Brien as modified by Hunter discloses that the first via comprises a first filler (O’Brien: col. 8, lines 3-5), and the second via comprises a second filler (O’Brien: col. 8, lines 3-5), the first filler and the second filler are made of a gold-based material that becomes solid gold upon heating (O’Brien: col. 8, lines 3-5).

As for claim 30, O’Brien as modified by Hunter discloses that the first via comprises a first filler (O’Brien: col. 8, lines 3-5), and the second via comprises a second filler (O’Brien: col. 8, lines 3-5), the first filler and the second filler are made of a platinum-based material that becomes solid platinum upon heating (O’Brien: col. 8, lines 3-5).

As for claim 31, O’Brien as modified by Hunter discloses that the first recess has a substantially uniform depth (O’Brien: see Fig. 28).

Claims 2, 3, 21-23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,647,836 issued to O’Brien et al. (“O’Brien”) in view of U.S. Patent 8,877,636 issued to Hunter et al. (“Hunter”) as applied to claim 1, further in view of U.S. Patent 5,334,344 issued to Hegner et al. (“Hegner”).

As for claim 2, O’Brien as modified by Hunter discloses the capacitive pressure sensor of claim 1 (see the rejection of claim 1 above).
O’Brien as modified by Hunter does not disclose that the second hole extends through the second sapphire wafer.  Instead, O’Brien discloses that the second hole (O’Brien: 367) extends through the first sapphire wafer (O’Brien: 112) as part of an arrangement of a hermetically sealed capacitance pressure sensor that senses pressure (O’Brien: Abstract).  O’Brien discloses that other arrangements of a hermetically-sealed capacitance pressure sensor that senses pressure are possible (O’Brien: col. 7, lines 25-29).
However, Hegner discloses a second hole (for 16) that extends through a second sapphire wafer (11; col. 4, lines 35-37).  Hegner discloses that the second hole (for 16) and the second sapphire wafer (11) are part of an arrangement of a hermetically-sealed capacitance pressure sensor that senses pressure (col. 3, lines 33-55).

O’Brien as modified by Hunter and Hegner discloses that the second via (O’Brien: 367) is hermetically sealed (O’Brien: col. 8, lines 19-21) to the second sapphire wafer (O’Brien: 150 and Hegner: 11), and the second electrode covers (O’Brien: col. 8, lines 19-21) and contacts the second interior via surface (Hegner: see Fig. 2).

As for claim 3, O’Brien as modified by Hegner discloses that the second electrode fully covers (O’Brien: col. 8, lines 19-21) and contacts the second interior via surface (Hegner: see Fig. 2).

As for claim 21, O’Brien as modified by Hunter discloses the capacitive pressure sensor of claim 1 (see the rejection of claim 1 above).
O’Brien as modified by Hunter does not disclose that the second hole extends through the second sapphire wafer.  Instead, O’Brien discloses that the second hole (O’Brien: 367) extends through the first sapphire wafer (O’Brien: 112) as part of an arrangement of a hermetically-sealed capacitance pressure sensor that senses pressure (O’Brien: Abstract).  O’Brien discloses that other arrangements of a 
However, Hegner discloses a second hole (for 16) that extends through a second sapphire wafer (11; col. 4, lines 35-37).  Hegner discloses that the second hole (for 16) and the second sapphire wafer (11) are part of an arrangement of a hermetically-sealed capacitance pressure sensor that senses pressure (col. 3, lines 33-55).
Because O’Brien and Hegner both disclose arrangements that enable a hermetically-sealed capacitance pressure sensor to sense pressure, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of Hegner for the arrangement of O’Brien to achieve the predictable result of enabling a hermetically-sealed capacitance pressure sensor to sense pressure.

As for claim 22, O’Brien as modified by Hegner discloses that the second via (O’Brien: 367) is hermetically sealed (O’Brien: col. 8, lines 19-21) to the second sapphire wafer (O’Brien: 150 and Hegner: 11).

As for claim 23, O’Brien as modified by Hegner discloses that the second electrode covers (O’Brien: col. 8, lines 19-21) and contacts the second interior via surface (Hegner: see Fig. 2).

As for claim 32, O’Brien discloses a high temperature capacitive pressure sensor (Figs. 28, 22) comprising:

a first recess (see Fig. 28) extending into the first sapphire wafer at the first interior wafer surface (58/358);
a second sapphire wafer (150; col. 7, lines 10-13) having a second exterior wafer surface and a second interior wafer surface (see Fig. 28, for example 62 or 362 and surface of 150 that bonds with 112),wherein the second sapphire wafer is bonded to the first sapphire wafer at the first interior wafer surface (surface of 112 that bonds with 150) and the second interior wafer surface (surface of 150 that bonds with 112) to form a capacitor chamber (col. 11, lines 44-64);
a first hole (364) defined by and extending through the first sapphire wafer (112);
a second hole (365) defined by and extending through the first sapphire wafer (112);
a first electrically conductive via (366) that solidly fills the first hole (col. 7, line 51 - col. 8, line 2), the first via including a first interior via surface (top of 366);
a first surface (358, top of 366, surface of 112 that bonds with 150) that includes the first interior via surface (top of 366) and the first interior wafer surface (358) so that the first interior via surface (366) is flush (see Fig. 28) with the first interior wafer surface (358);
a second electrically conductive via (367) that fills the second hole (col. 7, line 51 - col. 8, line 2), the second via including a second interior via surface (top of 367) aligned with the interior wafer surface within which the second via extends (see Fig. 28),

a second electrode (357) deposited on the second interior wafer surface and fully covering (col. 8, lines 19-21) and contacting the second interior via surface (see Fig. 28).
O’Brien does not disclose that the first surface is a polished surface.  O’Brien also does not disclose how the first electrode is deposited onto the first surface (col. 10, lines 18-21).
However, Hunter discloses a first surface (top of 104) that is a polished surface (polished alumina substrate; col. 10, lines 49-55).  Hunter discloses that an electrode is sputtered onto the polished surface (col. 10, lines 48-55).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first surface of O’Brien to be polished and to sputter the electrode as disclosed by Hunter in order to ensure good adhesion of the electrode onto the substrate when using a well-known deposition method (Hunter: col. 10, lines 48-55).
O’Brien as modified by Hunter does not disclose that the second hole extends through the second sapphire wafer.  Instead, O’Brien discloses that the second hole (O’Brien: 367) extends through the first sapphire wafer (O’Brien: 112) as part of an arrangement of a hermetically-sealed capacitance pressure sensor that senses pressure (O’Brien: Abstract).  O’Brien discloses that other arrangements of a 
However, Hegner discloses a second hole (for 16) that extends through a second sapphire wafer (11; col. 4, lines 35-37).  Hegner discloses that the second hole (for 16) and the second sapphire wafer (11) are part of an arrangement of a hermetically-sealed capacitance pressure sensor that senses pressure (col. 3, lines 33-55).
Because O’Brien and Hegner both disclose arrangements that enable a hermetically-sealed capacitance pressure sensor to sense pressure, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of Hegner for the arrangement of O’Brien to achieve the predictable result of enabling a hermetically-sealed capacitance pressure sensor to sense pressure.
The examiner notes that the claim recites that “the first interior via surface is polished” in line 14.  The examiner notes that this limitation describes the process of making the first interior via surface.  It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See MPEP 2113 (I) and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the claimed first interior via surface is polished so that the first interior via surface is flat and flush with the first interior wafer surface (see paragraph [0022] of the instant specification).  .

Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive.
On page 7 of the Remarks, Applicant states that the amendments overcomes the rejections under 35 USC 112(a). The examiner respectfully disagrees because the scopes of claims still includes an embodiment in which the first interior water surface is polished, which is not supported by the original disclosure.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Instead, the combination of O’Brien and Hunter discloses the claimed invention, as described in the rejection of claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853